DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/11/2019; 07/25/2019; and 06/19/2020, have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third seal located distal to the second seal and proximal to the first seal” (as recited in claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 29 is objected to because of the following informalities:  The claim appears to contain extra spacing between the words “first” and “polymeric” in the 9th line of the claim.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  The word “and” appears to be inappropriately inserted between the words “comprising;” and “opening” in the 5th and 6th lines of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, and 30-33, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 21]  The claim recites the limitation of “the lumens of the first and second seals” in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is unclear if limitation is attempting to recite a singular shared lumen, or separate lumens for each of the first and second seals.  For purposes of examination, it is interpreted that limitation recites “a lumen of the first and second seals, when each are in a non-compressed state, is sized to receive a catheter device.”
[Claim 27]  The claim recites the limitation of “the venting element” in the 1st and 2nd lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the examiner is unable to determine the metes and bounds of the claim, as it is unclear if the claim is intended to depend from claim 16, or if the claim should depend from claim 25 in order to provide proper antecedent basis.  For purposes of examination, it is interpreted that the claim depends from claim 25.
[Claim 27]  Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
[Claim 30]  The claim recites the limitations of “a first seal lumen and comprises a seal body,” as well as “a second seal lumen and comprises a seal body.”  The examiner is unable to determine the metes and bounds of the claim, as it is unclear if the second recitation of “a seal body” refers to the first recitation, or if a second “seal body” is intended to be claimed.  For purposes of examination, it is interpreted that there is a “first seal body” and a “second seal body.”
[Claim 33]  The claim recites the limitation of “the inner diameter of the second seal lumen” in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it is interpreted that the limitation recites “an inner diameter of the second seal lumen.”
[Claims 31-33]  The claims are rejected based upon their dependency from claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gray et al. (PGPub 2015/0305863).
[Claim 34]  Gray teaches a method of introducing a catheter into a patient (paragraph [0044]), the method comprising: 
obtaining an introducer (figure 1, item 10); 

inserting a catheter (“delivery catheter”) into the introducer (paragraph [0044]), the inserting comprising:
opening a proximal seal of an introducer hub (figure 24, item 708) by rotating a proximal actuator (figure 24, item 710) of the introducer hub (“twist to lock type mechanism”) (paragraph [0082]);
inserting the catheter into a proximal end (via proximal port 724) of the introducer hub (paragraph [0082]);
advancing the catheter into a lumen (“inner sheath”) of the introducer hub (paragraph [0082]);
closing the proximal seal over the catheter (paragraph [0082]) such that the catheter is slidably moveable through the proximal seal and bodily fluids are substantially contained within the lumen of the hub by the proximal seal (paragraph [0081]) (“As the outer housing 702 moves over the inner housing 704, an inner sheath attached to the outer housing 702 pushes through and opens the distal seal to allow a delivery catheter and medical device mounted thereon to be inserted into, and/or removed from, a patient without damage thereto from the distal seal”); and 
opening a distal seal by rotating (“twist-to-lock mechanism”) a distal actuator (figure 24, item 702) and advancing the catheter through the distal seal (paragraph [0081]) (“As the outer housing 702 moves over the inner housing 704, an inner sheath attached to the outer housing 702 pushes through and opens the distal seal to allow a delivery catheter and medical device mounted thereon to be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16, 17, 19-22, 24, and 28-33, are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527).
[Claims 16, 17, and 29]  Gray teaches a vascular introducer device (figure 24, item 700; paragraph [0080]) comprising:
an elongate shaft (figure 24, item 712) including a proximal end, a distal end, and a lumen therethrough, the lumen sized to receive a catheter device, the distal end defining an opening configured to allow the catheter device to pass through (as shown and described via distal sheath 12 in the embodiment of figure 1; paragraph [0044]); and 
a hub (figure 24) coupled to the proximal end of the elongate shaft (figure 24, item 712), the hub comprising: 
a body (figure 24, item 704/706/708/720) that includes a proximal end, a distal end, and a lumen (via port 724) defined therethrough (figure 24; paragraph [0080]); and 
first and second seals (“proximal seal” and “distal seal”) disposed within the body (paragraph [0080]).

However, Wells teaches a vascular introducer device (figure 1a, item 100) comprising first and second seals (“inner valve conduit” and “outer valve conduit”) comprising different polymeric materials with different durometers (paragraphs [0032], [0033], [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first and second seals taught by Gray, to have utilized different polymeric materials having different durometers, as taught by Wells, in order to provide increased functionality and versatility, by allowing for a means by which one seal might provide improved sealing and the other seal might provide improved compressive force (Wells; paragraph [0033]).
[Claims 19, 20, and 22]  Gray and Wells teach the limitations of claim 16, upon which claims 19, 20, and 22 depend.  In addition, Gray discloses a first seal actuator (figure 24, item 702) rotatably coupled (“twist-to-lock mechanism”) to the body (figure 24, item 704/706/708/720) (paragraph [0081]) and located adjacent to the first seal (“distal seal”) (paragraphs [0080], [0081]) and a second seal actuator (figure 24, item 710) rotatably coupled (“twist-to-lock mechanism”) to the body (figure 24, item 704/706/708/720) (paragraph [0082]) and located adjacent to the second seal (“proximal seal”) (paragraphs [0080], [0082]), wherein the first seal actuator (figure 24, item 702) is configured to compress the first seal (“distal seal”) when actuated 
wherein the first seal (“distal seal”) includes a seal body defining a first lumen therethrough with a reduceable inner diameter (as shown in figure 4, item 42) configured to reduce in diameter when the seal body is compressed by the first seal actuator (figure 24, item 702) (paragraph [0081]);
wherein the first seal (“distal seal”) is configured to allow a device to move distally or proximally along a longitudinal axis defined by the body when the first seal is in a partially closed state and in a fully closed state (as shown in figures 4 and 5).
[Claim 21]  Gray and Wells teach the limitations of claim 16, upon which claim 21 depends.  Gray does not specifically disclose a non-compressed diameter of the lumen of the first and second seal.  
However, Wells discloses a lumen of the first and second seals, when each are in a non-compressed state, are sized to receive a catheter device having a diameter ranging from about 2.7 mm (0.105 inches; 8 French) to about 8.7 mm (0.341 inches; 26 French) (Wells discloses an embodiment wherein the lumen as an inner diameter ranging from 4.0mm to 8.0mm; paragraph [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have utilized the claimed ranges, as taught by Wells, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
[Claim 24]    Gray further discloses the body (figure 24, item 704/706/708/720) defines a chamber (“shuttle sheath”) (figure 4, item 40) between the first (“distal seal”) and second (“proximal seal”) seals, the chamber being in fluid communication with the lumen of the body (as shown in the representative embodiment of figure 4).
[Claim 28]  Gray and Wells teach the limitations of claim 16, upon which claim 28 depends.  The embodiment taught by Gray relied upon in the rejection above does not specifically disclose a third seal.
However, Gray discloses an additional embodiment wherein the first seal (figure 13, item 442) is located distal to the second seal (figure 13, item 454), and the hub further comprising a third seal (figure 13, item 450 or 452) located distal to the second seal (figure 13, item 454) and proximal to the first seal (figure 13, item 442) (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the structure taught by Gray and Wells, with the use of additional seals, as taught by the alternative embodiment of Gray, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
[Claims 30 and 33]  Gray and Wells teach the limitations of claim 29, upon which claim 30 and 33 depend.  In addition, Gray discloses the first seal (figures 10a/11a; items 64/80) defines a first seal lumen and comprises a seal body that includes a frustoconical distal portion tapered in a distal direction and being configured for puckering inwardly when the first seal is compressed (figures 10a-10f and 11a-11g), 
wherein an inner diameter (figure 10b; at 66) of the first seal lumen, when the seal is in a non-compressed state, is larger than the inner diameter (figure 11d; at 86) of the second seal lumen, when the second seal in a non-compressed state (the examiner notes the claims do not require a uniform inner diameter for either the first seal lumen or the second seal lumen; thus, there exists “an inner diameter” of the first seal lumen which is larger than “an inner diameter” of the second seal lumen, when both are in a non-compressed state) (Gray discloses seals 64 and 80 are both suitable as the distal and/or proximal seals) (paragraphs [0067]-[0069]).
[Claims 31 and 32]  Gray and Wells teach the limitations of claim 30, upon which claim 31 and 32 depend.  Although disclosing a circular cross-section of the first and second seal lumens when in a non-compressed state (figures 10f and 11g), Gray does not specifically disclose the lumens form a non-circular cross-section when in a compressed state.
However, Wells discloses a seal lumen (figure 3a, item 302) that expands radially inward, when compressed, to form a non-circular cross-section, forming a smaller lumen configured for providing a fluid-tight seal around a device that has a non-circular cross-section (figure 3a, item 302; inner portion; paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the first and second seals of Gray, to have .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Barry et al. (USPN 5,911,710).
[Claim 18]  Gray and Wells teach the limitations of claim 17, upon which claim 18 depends.  Although disclosing the use of materials, such as silicone, with different durometers (Wells; paragraphs [0032], [0033]), Gray and Wells do not specifically disclose the ranges of said durometers.
However, Barry teaches a medical insertion device comprising silicone valves, wherein the first valve (figure 1, item 28) comprises a durometer of 35 (or between 20 and 80); and the second valve (figure 1, item 66) comprises a durometer between 20 and 80 (column 5, lines 21-25 and column 6, lines 59-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of the claimed durometer ranges, as applicant appears to have placed no criticality on the claimed range (see paragraph [0045]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Osypka (PGPub 2008/0097386).
[Claim 23]  Gray and Wells teach the limitations of claim 16, upon which claim 23 depends.  Although teaching the seals of the device (exemplary seals 64 and 80) are configured to form a fluid-tight seal around a device when compressed partially (paragraphs [0067]-[0069]), Gray does not specifically disclose a second seal which prevents a device from moving distally or proximally when the seal is in a fully closed state.
However, Osypka teaches a vascular introducer device (figure 13, item 110) comprising a seal (“hemostatic valve”) which prevents a device (“dilator”) from moving proximally or distally when the seal is in a fully closed state (figures 13 and 20; paragraph [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of compression, hemostatic seal, as taught by Osypka, in order to provide increased functionality and control, by allowing for a mean by which hemostasis might be maintained, while preventing unwanted movement of inserted devices.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Osypka (PGPub 2008/0097386).
[Claim 35]  Gray teaches the limitations of claim 34, upon which claim 35 depends.  Although teaching the seals of the device (exemplary seals 64 and 80) are configured to form a fluid-tight seal around a device (paragraphs [0067]-[0069]) and the step of closing the distal seal (paragraph [0081]), Gray does not specifically disclose positionally locking a catheter.
However, Osypka teaches a vascular introducer device (figure 13, item 110) comprising a seal (“hemostatic valve”) which prevents a device (“dilator”) from moving proximally or distally (figures 13 and 20; paragraph [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of compression, hemostatic seal, as taught by Osypka, in order to provide increased functionality and control, by allowing for a mean by which hemostasis might be maintained, while preventing unwanted movement of inserted devices.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (PGPub 2015/0305863), in view of Wells (PGPub 2011/0166527), in further view of Devellian et al. (PGPub 2005/0113805).
[Claims 25-27]  Gray and Wells teach the limitations of claim 24, upon which claims 25-27 depend.  Gray and Wells do not specifically disclose the vascular introducer hub further comprises a venting element coupled to the body and in fluid communication with the chamber.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Gray and Wells, with the use of a venting element, as taught by Devellian, in order to provide increased functionality and safety, by allowing for a means by which unwanted air bubbles might be released and prevented from traveling into the vascular system of the patient (Devellian; paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/20/2021